Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed on 12/29/2021 have been fully considered but are not persuasive. Detailed responses can be found in the new rejection of the current office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-2, 4-7, 10-15, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chong (CN 110719613) in view of Tang (WO 2019075741, English version US20200252849 is used) further in view of Anchan (US20150078245). 
Regarding claim 1, Chong discloses a session management system (figs. 1-2), comprising: 
at least one processor; and at least one memory storing instructions, the instructions being executable by the at least one processor to perform operations (fig. 12) comprising: 
transmitting to an Access and Mobility Management Function (AMF) in a 5th Generation (5G) core network and by a Session Management Function (SMF) in the 5G core network, a first request to set up a call in the 5G core network (fig. 5, step 505, [0263], SMF in the 5G core transmits session establishment request in the 5G core network to AMF); 
receiving from the AMF and by the SMF, a first rejection message that indicates a rejection of the first request by a 5G Radio Access Network (RAN) connected to the AMF (fig. 5, step 509, [0274-75], AMF transmits a response to the session establishment request, the response may include a rejection in the 5G network); 
in response to receiving the first rejection message, transmitting to a Mobility Management Entity (MME) and by the SMF, a second request to establish a first dedicated bearer through a 4th Generation (4G) network ([0276-280], after the SMF receives the rejection information, the SMF in the 5G core decides there is a need to switch to a 2G/3G network or EPS network.  Note, once the decision is made to switch to a 2/3G network (or a 4G network if it is available), the SMF sends a request to a management entity to establish a dedicated bearer. Therefore, it implicitly discloses sending to a MME in 2/3G network to establish a tunnel through the 2G/3G network (or a 4G network if it is available), MME is the corresponding session/mobility management element in a 2/3/4G network); 
([0282], UPF network or MME transmits session establishment confirmation to SMF, that is, SMF receives a confirmation that the bear has been established. Note, here, the UPF can be modified or replaced by a MME taught by Tang as explained later).
in response to receiving the confirmation, transmitting to a policy control system and by the SMF, an indication that the first dedicated bearer has been established through the 4G ( 2G/3G) network ([0282], the SMF sends the confirmation of the session establishment to PCF).  
wherein the first dedicated bearer through the 4G network carries data associated with the call in accordance with at least one of a Quality of Service (QoS) requirement ([0261], the session or dedicated bear required to carry the voice connection may depend on the QoS parameter such as guaranteed flow bit rate in a network, including a 4G network).
Chong only discloses upon receiving the rejection message from AMF, SMF decides to switch from 5G to 2G/3G (or 4G if available) and implicitly discloses SMF sends a request to establish a connection to a MME in a 2/3G network (or 4G network if available), Chong does not explicitly disclose the SMF transmitting a session (dedicated bearer) establishment request to a MME in 4G network.
Tang discloses the SMF/5G core transmitting a dedicated bear establishment request to a MME in 4G network upon deciding to switch from a 5G to a 4G network (Tang, figs. 11-12, [0153]-[0158][0167-[0173]; upon deciding to fallback to a 4G network, the SMF transmits a dedicated bear establishment request in a 4G network in step 4b (fig. 11) or step 4 (fig. 12); claim 9, requesting a dedicated bearer establishment at a 4G network).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of switching between 2/3/4G (if a 4G network is available) and 5G networks as given by Chong with the teachings of exchanging information between MME, AMF and SMF given by Tang. Here, Chong teaches after receiving the rejection message from AMF, the SMF decides to switch to a 2/3G network (or one 4G network if available). Tang teaches after deciding to switch to a 2/3/4G network, the SMF sends a request to establish a dedicated bearer to an MME in 4G network. The teaching of switching to a 3G network taught by Chong can be replaced by switching to a 4G network taught by Tang since a 4G network when available is known to be more advance than a 3G network. The motivation for doing so would have been to fall back to a communication network having a voice service under the condition that the voice service cannot be supported in the initial stage of the 5G network construction (Tang, summary of the invention).   	
Chong does not explicitly disclose 
receiving the indication of the bearer has been established with a predetermined time period, 
in response to receiving the confirmation transmitting to a policy control system and by the SMF, an indication that the first dedicated bearer has been established through the 4G network.
Anchan discloses within a predetermined time after transmitting the second request, receiving, from the MME, a confirmation that the first dedicated bearer has been established (Anchan, [0005][0009][0076] [0096], fig. 7, server may be configured to establish a bearer by sending a second request and notify about the bearer established within a short setup time),
in response to receiving the confirmation, transmitting to a policy control system and by the SMF, an indication that the first dedicated bearer has been established through the 4G network (Anchan, [0096], the BM-SC or SMF may notify the PCRF (a policy control system) that the bearer have been established).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of switching between 4G and 5G networks as given by Chong and Tang with the teachings of exchanging information with PCRF given by Anchan. The motivation for doing so would have been to efficiently switch between 5G and 4G networks and to be compliance with the standard implementations.   	
Claim 5 and 13 are rejected same as claim 1. 

Regarding claim 2, Cong, Tang and Anchan disclose the session management system of claim 1, wherein the first dedicated bearer established through the 4G network carries voice services between a User Equipment (UE) connected to a 4G RAN in the 4G network and an Internet Protocol (IP) Multimedia Subsystem (IMS) network connected to the policy control system (Anchan: [0090]-[0095], voice over IP, internet protocol session, multimedia service). The motivation of the combination is same as in claim 1.

Regarding claim 4, Chong, Tang and Anchan disclose the session management system of claim 1, wherein the session management system further comprises a Packet Data Network (PDN) Gateway Control plane function (PGW- C) of the 4G network, and wherein the policy (Chong, figs. 1-2, [0226][0282], EPS or 4G network includes PCRF; Tang, figs 11-12; Anchan, fig. 5-6, [0096]). The motivation of the combination is same as in claim 1.
	Claims 12 and 20 are rejected same as claim 4.

Regarding claim 6, Chong, Tang and Anchan disclose the method of claim 5, wherein the rejection message indicates that the 5G RAN has rejected a request to set up the call (Chong, fig. 5, step 509, [0274-75], AMF transmits a response to the session establishment request, the response may include a rejection in the 5G network).
Claim 14 is rejected same as claim 6.

Regarding claim 7, Chong, Tang and Anchan disclose the method of claim 5, wherein the rejection message is received from an Application Management Function (AMF) in the 5G network (Chong, fig. 5, step 509, [0274-75], AMF transmits a response to the session establishment request, the response may include a rejection in the 5G network).
Claim 15 is rejected same as claim 7.

Regarding claim 10, Chong, Tang and Anchan disclose the method of claim 5, wherein the dedicated bearer established through the 4G network carries data traffic between a User Equipment (UE) and a Data Network (DN) and comprises a 4G RAN (Tang, fig. 1, [0060]), figs. 11-12, after establishing the handover to a 4G network, data can be exchanged between a UE and MME and IMS, a data network. The motivation of the combination is same as in claim 1.
Claim 18 is rejected same as claim 10.

Regarding claim 11, Chong, Tang and Anchan disclose the method of claim 10, wherein the data traffic comprises voice services and the DN includes an Internet Protocol (IP) Multimedia Subsystem (IMS) network (Tang, figs. 11-12). The motivation of the combination is same as in claim 1.
Claim 19 are rejected same as claim 11.

Regarding claims 21 (and 22), Chong, Tang and Anchan disclose the method of claim 5, wherein the dedicated bearer comprises a Guaranteed Bitrate (GBR) flow (Chong, [0262-63], the bearer can include GFBR).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chong, Tang and Anchan further in view of Yi (CN102075494).
Regarding claim 3, Chong, Tang and Anchan disclose the session management system of claim 1, wherein the operations further comprise: 
transmitting, to the AMF, a third request to set up a call in the 5G core network; receiving, from the AMF, a second rejection message that indicates a rejection of the third request by the 5G RAN; in response to receiving the second rejection message, transmitting, to the MME, a fourth request to establish a second dedicated bearer through the 4G network (Chong, fig. 5, the procedure can repeat; Tang, figs. 11-12, [0153]-[0158][0167-[0173]; upon deciding to fallback to a 4G network, the SMF transmits a dedicated bear establishment request in a 4G network in step 4b (fig. 11) or step 4 (fig. 12); claim 9, requesting a dedicated bearer establishment at a 4G network); 
Chong, Tang and Anchan disclose in response to receiving rejection in a 5G network, starts call establish procedure to a 4G network. It is well known that when a call establishment procedure is performed, if the MME cannot accept the call, the SMF/UE may never receive a confirmation within the allowed setup period. Therefore, Chong, Tang and Anchan implicitly disclose upon expiration of the predetermined time after transmitting the fourth request and without receiving a confirmation that the second dedicated bearer has been established, initiating call failure by transmitting an indication of the second rejection message to the policy control system. Although as examiner pointed out this is implied in Anchan, it is not specifically disclosed in Anchan. However, this feature would have been obvious as shown by Yi. 
Yi discloses upon expiration of the predetermined time after transmitting the fourth request and without receiving a confirmation that the second dedicated bearer has been established, initiating call failure by transmitting an indication of the second rejection message to the policy control system (Yi, [0154], when the call waiting timer expires, the call has not been established, then telephone server  sends CANCEL message de-establish the media or initialing call failure, and transmits a failure/rejection message to the central server or policy control system).
	It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Chong, Tang and Anchan with the teachings given by Yi. The motivation for doing so would have been to ensure session/bearers to be established successfully based on the network condition (Yi, abstract). 

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chong, Tang and  Anchan further in view of TS101563 (Speech and multimedia Transmission Quality (STQ); IMS/PES/VoLTE exchange performance requirements; TS101563, v1.4.1, 2015).
Regarding claim 9, Chong, Tang and Anchan disclose the method of claim 5, 
Anchan discloses the implementations follow the 5G/4G/LTE standard, therefore implicitly disclose wherein the predetermined time is between 1 millisecond and 1 second (Anchan, establish the connection within a short time).  Although as examiner pointed out this is implied in Anchan, it is not specifically disclosed. However, this feature would have been obvious as shown by TS101563. 
TS101563 discloses the IMS call setup time can be between 150 ms to 450 ms (TS101563, Table 7).  
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Chong and Anchan with the teachings given by TS101563. The motivation for doing so would have been to efficiently switch between 5G and 4G networks and to be compliance with the standard implementations.   	
Claim 17 is rejected same as claim 9.


Claims 5-7, 9-15, 17-20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Atarius (CN 112567711, provision application 62/717,673, filed on 8/10/2018 has full support) in view of Tang (WO 2019075741) further in view of Anchan (US20150078245). 
Regarding claim 5,  Atarius discloses a  method comprising: 
receiving, by a Session Management Function (SMF) of a 5th Generation (5G) network, a rejection message that indicates a rejection to set up a call in the 5G network by a 5G Radio Access Network (RAN) ([0006], the NG-RAN may reject the voice connection request and  trigger the 5G core network to fallback or redirect the voice session to EPS in a 4G network. This backoff from 5 GS to EPS may occur when the voice session is set up. Here, the NG-RAN sends a rejection to the 5G core, asking the 5G core to set up a voice connection in the 4G network. fig. 1, 5G core 141 includes SMF 143, which is a session management function, responsible for session setup/management. That is, the SMF in the 5G core network receives a rejection to set up a call in the 5G network from the RAN); 
in response to receiving the rejection message, transmitting, to a Mobility Management Entity (MME) and by the SMF, a request to establish a dedicated bearer through a 4th Generation (4G) network ([0006], the NG-RAN may reject the voice connection request and  trigger the 5G core network to fallback or redirect the voice session to EPS in a 4G network (implemented with MME). This backoff from 5 GS to EPS may occur when the voice session is set up and the P-CSCF allocates the core network QoS flow, and the QoS flow may eventually be mapped by the gNB to the RAN bearer. Here, after receiving the rejection from the RAN, the SMF in the 5G core implicitly redirects the voice session request to setup a flow or dedicated bear in EPS/4G network, implemented with MME); and 
wherein the SMF is implemented in a session management system (fig. 1, the SMF is part of the 5G core), and wherein the dedicated bearer carries data associated with the call in accordance with at least one of a Quality of Service (QoS) requirement ([0006], the P-CSCF allocates the core network QoS flow, and the QoS flow may eventually be mapped by the gNB to the RAN bearer).
Even though Atarius teaches in response to the rejection form the RAN, triggering a 5G core to fallback or redirect the voice session to an EPS/4G network (which implicitly teaches the 5G core transmitting a bear establishment request to a 4G network), Atarius does not explicitly disclose the SMF/5G core transmitting a bear establishment request to an MME in a 4G network upon triggering a 5G core to fallback to a 4G network.
Tang discloses the SMF/5G core transmitting a bear establishment request to an MME in a  4G network upon triggering a 5G core to fallback to a 4G network (Tang, figs. 11-12, [0153]-[0158][0167-[0173]; upon deciding to fallback, the SMF transmits a dedicated bear establishment request in an MME in a 4G network in step 4b (fig. 11) or step 4 (fig. 12); claim 9, requesting a dedicated bearer establishment at a 4G network).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of switching between 4G and 5G networks as given by Atarius with the teachings of exchanging information between RAN and SMF given by Tang. The motivation for doing so would have been to fall back to a communication network having a voice service under the condition that the voice service cannot be supported in the initial stage of the 5G network construction (Tang, summary of the invention).   
Atarius does not explicitly disclose within a predetermined time after transmitting the request, receiving, by the SMF, a confirmation that the dedicated bearer has been established through the 4G network.
Anchan discloses within a predetermined time after transmitting the request, receiving, by the SMF, a confirmation that the dedicated bearer has been established through the 4G (Anchan, [0005][0009][0076] [0096], fig. 7, server may be configured to establish a bearer by sending a second request and notify about the bearer established within a short setup time).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of switching between 4G and 5G networks as given by Atarius with the teachings of exchanging information with PCRF given by Anchan. The motivation for doing so would have been to efficiently switch between 5G and 4G networks and to be compliance with the standard implementations.   	
Claim 13 is rejected same as claim 5 noting that Atarius and Anchan disclose a processor and memory (Atarius, figs. 6-7). 

Regarding claim 6, Atarius, Tang and Anchan disclose the method of claim 5, wherein the rejection message indicates that the 5G RAN has rejected a request to set up the call (Atarius, [0006], the RAN reject the voice connection request).
Claim 14 is rejected same as claim 6.

Regarding claim 10, Atarius, Tang and Anchan disclose the method of claim 5, wherein the dedicated bearer established through the 4G network carries data traffic between a User Equipment (UE) and a Data Network (DN) and comprises a 4G RAN (Atarius, fig. 1, the bear from the UE to the 4G network or data network (DN) vis the RAN; Tang, figs. 9, 11, page 18, ln 9-15, page 19, ln 1-8, 23- 26 to page 20, ln 1, upon deciding to fallback, the SMF transmits a dedicated bear establishment request in a 4G network  in step 5a; AMF sends MME request; SMF sends bearer establishment request (fig. 11), claim 15, requesting a dedicated bearer establishment at a 4G network). The motivation of the combination is same as in claim 1.
Claim 18 is rejected same as claim 10.

Regarding claim 11, Atarius, Tang and Anchan disclose the method of claim 10, wherein the data traffic comprises voice services and the DN includes an Internet Protocol (IP) Multimedia Subsystem (IMS) network (Anchan: [0090]-[0095], voice over IP, internet protocol session, multimedia service). The motivation of the combination is same as in claim 1.
Claim 19 are rejected same as claim 11.

Regarding claim 12, Atarius, Tang and Anchan disclose the method of claim 5, wherein the session management system comprises a Packet Data Network (PDN) Gateway Control plane function (PGW-C) of the 4G network (Anchan, fig. 5-6, [0096]). The motivation of the combination is same as in claim 1.
	Claim 20 are rejected same as claim 12.

Claims 7 and 15 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Atarius, Tang and Anchan further in view of Chong (CN 110719613).
Regarding claims 7 and 15, Atarius, Tang and Anchan disclose method of claim 5,
Atarius does not explicitly disclose wherein the rejection message is received from an Application Management Function (AMF) in the 5G network.
Chong discloses wherein the rejection message is received from an Application Management Function (AMF) in the 5G network (Chong, [0243][0274-75], RAN sends a rejection message to AMF, in turn, the AMF in the 5G network sends the rejection message to SMF).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Atarius, Tang and Anchan with the teachings given by Chong. The motivation for doing so would have been to efficiently switch between 5G and 4G networks.

Claims 9 and 17 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Atarius, Tang and  Anchan further in view of TS101563 (Speech and multimedia Transmission Quality (STQ); IMS/PES/VoLTE exchange performance requirements; TS101563, v1.4.1, 2015).
Regarding claim 9, Atarius, Tang and Anchan disclose the method of claim 5, 
Anchan discloses the implementations follow the 5G/4G/LTE standard, therefore implicitly disclose wherein the predetermined time is between 1 millisecond and 1 second (Anchan, establish the connection within a short time).  Although as examiner pointed out this is implied in Anchan, it is not specifically disclosed. However, this feature would have been obvious as shown by TS101563. 
TS101563 discloses the IMS call setup time can be between 150 ms to 450 ms (TS101563, Table 7).  
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Atarius and Anchan with the teachings given by TS101563. The motivation for doing so would have been to efficiently switch between 5G and 4G networks and to be compliance with the standard implementations.   	



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474